DT Asia Investments Limited Room 1102, 11/F., Beautiful Group Tower, 77 Connaught Road Central, Hong Kong September 29, 2014 VIA EDGAR John Reynolds Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: DT Asia Investments Limited Registration Statement on Form S-1 Filed July 1, 2014, as amended File No. 333-197187 Dear Mr. Reynolds: On September 25, 2014, the Company requested acceleration of the effective date of the above-referenced Registration Statement so that it would become effective at 4:00 p.m. (New York time) on September 29, 2014, or as soon thereafter as practicable.We hereby withdraw our request until further notice. Very truly yours, /s/ Stephen N. Cannon Stephen N. Cannon Chief Executive Officer cc:Ellenoff Grossman & Schole LLP
